DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed February 25, 2022 has been entered. 
Claims 1-23 are pending in this application. 

Response to Arguments
Applicant's arguments filed February 25, 2022 have been fully considered and are persuasive.  

Drawings
The drawings were received on December 19, 2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Nelson on March 4, 2022.
The application has been amended as follows: 
As per Claim 11
Claim 11, page 3, lines 2-3, “the detection” should read as “a detection”.

	Therefore, the examiner’s amendment of claim 11 reads as follows:
	Claim 11
	The apparatus of claim 1, wherein the buffering device is configured to remap physical addresses of the plurality of memory devices in response to a detection of a bad bit in one or more of the plurality of memory devices.

As per Claim 22
Claim 22, page 5, lines 2-3, “the detection” should read as “a detection”.

	Therefore, the examiner’s amendment of claim 22 reads as follows:
	Claim 22
	The method of claim 12, further comprising remapping, with the buffering device, physical addresses of the plurality of memory devices in response to a detection of a bad bit in one or more of the plurality of memory devices.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Chatterjee et al. (U.S. Patent Application Publication No. 2017/0255552 A1) discloses: An apparatus (DRAM with sub-channels 100) comprising: a plurality of memory devices (Paragraph [0029]: “Each bank 120 is organized as a two-dimensional (2D) array of storage units such as the storage units 155-0A through 155-3A, 155-4A through 155-7A, 155-0B through 155-3B, and 155-3B through 155-7A.”); 
a buffering device (I/O buffer slice 125) including: memory interface circuitry (sub-channel 170. 
. . . ; and 
a parallel bus (I/O buffer 160-0 and 160-1) operably connecting the buffering device (I/O buffer slice 125) to the plurality of memory devices (bank 120), the parallel bus including: a plurality of independent control lines, each of the plurality of independent control lines operably coupling the memory interface circuitry to a corresponding subset of a plurality of first subsets of the plurality of memory devices (Paragraph [0039]: “In one embodiment, the segment select signals that drive the segment select lines, such as segment select lines 201, 202, and 203, are provided by the global row decoder logic 105 and may be provided to each storage unit 155 along with the subarray row address.”
The Examiner finds the segment select lines 201, 202, and 203 provided by the global row decoder logic 105 and provided to each storage unit 155 along with the subarray row address as disclosed by Chatterjee teaches the claimed “parallel bus including: a plurality of independent control lines, each of the plurality of independent control lines operably coupling the memory interface circuitry to a corresponding subset of a plurality of first subsets of the plurality of memory devices”.), and a plurality of independent data channels, each of the plurality of independent data channels operably coupling the . . . corresponding subset of a plurality of second subsets of the plurality of memory devices (Paragraph [0036]: “For a read access, the column selector 140 selects, based on the column select lines, at least a portion of the data stored in the row buffer segment 135 as the column data that is output to the global sense amplifiers 145.”
The Examiner finds the column selector 140 selecting data stored in the row buffer segment 135 as the column data that is output to the global sense amplifiers 145 as disclosed in Chatterjee teaches the claimed “plurality of independent data channels, each of the plurality of independent data channels operably coupling the . . . corresponding subset of a plurality of .
Figure 1B is illustrated below for convenience.

    PNG
    media_image1.png
    696
    521
    media_image1.png
    Greyscale




Regarding claim 12, Chatterjee discloses: A method, comprising: receiving a plurality of signals (signals from address control logic 110) at a buffering device (I/O buffer 160-0) of an apparatus, the plurality of signals including command/address signals and data signals (Paragraph [0022]: “Address control logic 110 is coupled to a dedicated row decoder and column decoder within each of the banks 120.”); directing, with memory interface circuitry (sub-channel 170) of the buffering device, the command/address signals via a plurality of independent control lines to a first subset of a plurality memory devices of the apparatus (Paragraph [0039]: “In one embodiment, the segment select signals that drive the segment select lines, such as segment select lines 201, 202, and 203, are provided by the global row decoder logic 105 and may be provided to each storage unit 155 along with the subarray row address.”
The Examiner finds the segment select lines 201, 202, and 203 provided by the global row decoder logic 105 (in response to the signals from address control logic 110) and provided ; directing . . . the data signals via a plurality of independent data channels to a second subset of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets (Paragraph [0036]: “For a read access, the column selector 140 selects, based on the column select lines, at least a portion of the data stored in the row buffer segment 135 as the column data that is output to the global sense amplifiers 145.”
The Examiner finds the column selector 140 selecting data stored in the row buffer segment 135 as the column data that is output to the global sense amplifiers 145 as disclosed in Chatterjee teaches the claimed “directing . . . the data signals via a plurality of independent data channels to a second subset of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets”.).
 However, the Examiner finds Chatterjee does not teach or suggest the claimed “directing, with at least one first-in first-out (FIFO) circuit or multiplexer circuit of the buffering device, the data signals via a plurality of independent data channels to a second subset of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.

Regarding claim 23, An apparatus (DRAM with sub-channels 100), comprising: 
a plurality of memory devices arranged into a first channel and a second channel (Paragraph [0029]: “Each bank 120 is organized as a two-dimensional (2D) array of storage units such as the storage units 155-0A through 155-3A, 155-4A through 155-7A, 155-0B through 155-3B, and 155-3B through 155-7A.”); 
first and second buffering devices (plurality of I/O buffer slice 125 as illustrated in Figure 1A) corresponding to the first and second channels (Paragraph [0022]: “In one embodiment, each bank is partitioned into N sub-channels and the number of I/O buffer slices 125 equals the number of sub-channels.”), respectively, each buffering device including: 
	memory interface circuitry (sub-channel 170) . . . ; and 
a parallel bus (I/O buffer 160-0 and 160-1) operably connecting the first and second buffering device (plurality of I/O buffer slice 125) to memory devices (plurality of bank 120) of the first and second channels (N sub-channels), respectively, the parallel bus including: 
a plurality of independent control lines, each of the plurality of independent control lines operably coupling the memory interface circuitry of one of the first and second buffering devices to a corresponding subset of a plurality of first subsets of the plurality of memory devices (Paragraph [0039]: “In one embodiment, the segment select signals that drive the segment select lines, such as segment select lines 201, 202, and 203, are provided by the global row decoder logic 105 and may be provided to each storage unit 155 along with the subarray row address.”
The Examiner finds the segment select lines 201, 202, and 203 provided by the global row decoder logic 105 and provided to each storage unit 155 along with the subarray row address as disclosed by Chatterjee teaches the claimed “parallel bus including: a plurality of independent control lines, each of the plurality of independent control lines operably coupling the memory interface circuitry of one of the first and second buffering devices to a corresponding subset of a plurality of first subsets of the plurality of memory devices”.), and a plurality of independent data channels, each of the plurality of independent data channels operably coupling the . . . one of the first and second buffering devices to a corresponding subset of a plurality of second subsets of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets (Paragraph [0036]: “For a read access, the column selector 140 selects, 
The Examiner finds the column selector 140 selecting data stored in the row buffer segment 135 as the column data that is output to the global sense amplifiers 145 as disclosed in Chatterjee teaches the claimed “plurality of independent data channels, each of the plurality of independent data channels operably coupling the . . . one of the first and second buffering devices to a corresponding subset of a plurality of second subsets of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets”.).	
However, the Examiner finds Chatterjee does not teach or suggest the claimed “first and second buffering devices corresponding to the first and second channels, respectively, each buffering device including: memory interface circuitry, and at least one first-in first-out (FIFO) circuit or multiplexer circuit; and a parallel bus operably connecting the first and second buffering device to memory devices of the first and second channels, respectively, the parallel bus including: a plurality of independent control lines, each of the plurality of independent control lines operably coupling the memory interface circuitry of one of the first and second buffering devices to a corresponding subset of a plurality of first subsets of the plurality of memory devices, and a plurality of independent data channels, each of the plurality of independent data channels operably coupling the at least one FIFO circuit or multiplexer circuit of one of the first and second buffering devices to a corresponding subset of a plurality of second subsets of the plurality of memory devices, wherein each of the plurality of first subsets intersects each of the plurality of second subsets.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 23 as allowable over the prior art.
	Claims 2-11 and 13-22 are also allowable due to their dependency on an allowable base claim.


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112